Case: 16-17124     Date Filed: 08/11/2017   Page: 1 of 4


                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-17124
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 6:14-cv-01351-ACC-DCI


LISSETTE HERNANDEZ,

                                                          Plaintiff-Appellant,

                                       versus

BOB HANSELL,
in his official capacity as Sheriff of Osceola County,
GABRIEL DAVILA,
individually,
RAMY YACOUB,
individually,
JOHNNY ACEVEDO,
individually,
MICHAEL FUREY,
individually,

                                                          Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (August 11, 2017)
                Case: 16-17124       Date Filed: 08/11/2017      Page: 2 of 4


Before MARCUS, WILSON, and FAY, Circuit Judges.

PER CURIAM:

       Lissette Hernandez sued police officers Gabriel Davila, Ramy Yacoub,

Johnny Acevedo, and Michael Furey under 42 U.S.C. § 1983.1 Hernandez alleged

that all four officers illegally entered and searched her home and that Davila used

excessive force against her. The district court granted summary judgment to the

officers on Hernandez’s illegal-entry-and-search claims, and a jury, after a two-day

trial, delivered a verdict in favor of Davila on Hernandez’s excessive-force claim.

This is Hernandez’s appeal.

       Hernandez argues that the district court erred (1) in granting summary

judgment on her illegal-entry-and-search claims, (2) in allowing Davila to testify

about the contents of an audiotaped exchange between radio dispatchers and the

officers, and (3) in denying her request for a new trial. But after careful

consideration of the record and the parties’ briefs, we find no reversible error.

       First, the district court did not err in granting summary judgment on

Hernandez’s illegal-entry-and-search claims. The court granted summary

judgment after determining that officers Davila, Yacoub, Acevedo, and Furey are

entitled to qualified immunity. We agree with that determination. Even taking the

evidence in the light most favorable to Hernandez, the officers did not violate

       1
          Hernandez also brought state-law claims against Davila and Bob Hansell, in Hansell’s
official capacity as the Sheriff of Osceola County. Those claims are not at issue here.
                                               2
               Case: 16-17124     Date Filed: 08/11/2017    Page: 3 of 4


“clearly established” law in entering and searching Hernandez’s home. See

Whittier v. Kobayashi, 581 F.3d 1304, 1307–08 (11th Cir. 2009) (per curiam)

(internal quotation marks omitted).

      Second, the district court did not commit reversible error in allowing Davila

to testify about the contents of an audiotaped exchange between radio dispatchers

and the officers. Hernandez contends that the testimony was inappropriate lay

witness testimony because it was not rationally based on Davila’s perception and it

was not helpful to the jury. See Fed. R. Evid. 701(a), (b). However, “[t]he

admissibility of evidence is committed to the broad discretion of the district court,”

and Hernandez has failed to make “a clear showing of abuse of discretion”

compelling reversal. See Walker v. NationsBank of Fla. N.A., 53 F.3d 1548, 1554

(11th Cir. 1995).

      Finally, the district court did not err in denying Hernandez’s request for a

new trial. Hernandez argues that the district court should have granted a new trial

because (1) defense counsel, when examining a witness, referenced information

that the district court had excluded via an order in limine, (2) the district court

failed to properly instruct the jury, (3) a juror engaged in misconduct during voir

dire by failing to disclose his prior involvement in certain legal proceedings, and

(4) the district court made comments to the jury that prevented a fair and

thoughtful deliberation. After examining each of these arguments, we cannot


                                           3
              Case: 16-17124    Date Filed: 08/11/2017   Page: 4 of 4


conclude that the district court abused its discretion in denying Hernandez’s

request for a new trial. See United States v. Cavallo, 790 F.3d 1202, 1225 (11th

Cir. 2015); Ins. Co. of N. Am. v. Valente, 933 F.2d 921, 923 (11th Cir. 1991).

      Finding no reversible error, we affirm.

      AFFIRMED.




                                         4